EXHIBIT 10.2
(JUNIPER LOGO) [f50188f5018801.gif]
PERSONAL & CONFIDENTIAL
July 22, 2008
Kevin R. Johnson
RE: Offer of Employment
Dear Kevin:
On behalf of the Board of Directors, I am delighted to extend an offer to you to
join Juniper Networks (“Juniper” or the “Company”) as Chief Executive Officer.
This letter will confirm the terms of your employment with the Company as
follows:
Position: Upon the commencement of your employment, you will serve as Chief
Executive Officer, with all of the authority and responsibilities provided by
the bylaws of the Company and customarily associated with that position,
reporting to the Company’s Board of Directors (the “Board”).
Board of Directors: Upon the commencement of your employment you will be elected
to the Company’s Board.
Base Salary: In consideration of your services, you will be paid an annual base
salary at a rate of $800,000 which will be paid semi-monthly in the amount of
$33,333.33 less applicable taxes, deductions and remittances, in accordance with
the Company’s normal payroll processing. The Board, or a committee thereof,
shall review your base salary at least annually.
Hiring Bonus: In addition and subject to your commencing employment, you will be
entitled to receive hiring bonuses totaling $5,000,000 in three annual
increments as follows: $1,500,000 for the first year of service, $1,500,000 for
the second year of service, and $2,000,000 for the third year of service. (In
each case, less applicable withholding at the supplemental tax rate). The bonus
for the first year will be paid to you no later than the time of your second
regular paycheck. Each subsequent annual increment will be paid in the first
paycheck following the applicable anniversary of your start date. Should you
voluntarily terminate your employment or if or your employment is terminated by
Juniper with Cause (as defined below), you will not receive any of the future
increments and you will be responsible for repayment (prorated) to the Company
of the bonus amount for the service year in which the termination occurs, where
the amount to be repaid is equal to the portion of the full year of service to
Juniper that is not completed (for avoidance of doubt, no amount shall be
repayable with respect to full service years completed prior to the year in
which the termination occurs).

1.



--------------------------------------------------------------------------------



 



Annual Cash Incentive Bonus:  You will be eligible to participate in the Juniper
Annual Incentive Bonus Plan with an annualized cash bonus target of 150% of your
base salary (the “Annualized Bonus Target”), prorated for duration of your
service to the Company in 2008.  The Board, or a committee thereof, shall review
your Annualized Bonus Target at least annually. Additional information about the
plan, company goals, and objectives will be available to you after the start of
your employment.  The plan and funding schedule is subject to change at any time
during the plan year.
Long-Term Incentive Plan (LTIP) Awards: You will be eligible to participate in
the Company’s Long-Term Incentive Plan which includes annual grants of Stock
Option and Performance Share Awards as determined by the Compensation Committee
of the Board. You will be eligible for Performance Share Awards under the LTIP,
beginning with the annual grants scheduled to be made under the LTIP in the
first quarter of 2009 that relate to performance targets starting with 2009. You
are eligible for Stock Option Awards under the LTIP beginning with the annual
grants scheduled to be made under the LTIP in the first quarter of 2010. Any
LTIP Awards will be additional to the New Hire Stock Option and New Hire
Performance Share Awards described below that will be granted to you shortly
following your commencement of employment.
New Hire Stock Options: An initial non-statutory option (the “Initial Option”)
to purchase 1,400,000 shares of Juniper Common Stock will be granted to you
under the terms of the Company’s 2006 Equity Incentive Plan and related forms
(the “Plan”). The Initial Option will have a term of seven (7) years from the
date of grant (the “Grant Date”). Your right to exercise the Initial Option will
vest cumulatively over a period of four years so long as you remain an employee
of the Company, with 12/48ths of the shares vesting on the one-year anniversary
of the Grant Date and 1/48th vesting each month thereafter. This Initial Option
will be granted effective upon on the third Friday of the month occurring after
your commencement of employment (for example, if you were to commence employment
on September 1, the option would be granted on September 19. If you commenced
employment on August 25, the option would be granted on September 19).
In addition, another non-statutory option to purchase 200,000 shares JNI Common
Stock will be granted to you under the Plan at the same time as the Initial
Option. This option will have a term of seven (7) years from the date of grant.
Your right to exercise the option will vest over time so long as you remain an
employee of the Company, with 12/48ths of the shares vesting on March 1, 2010
and 1/48th of the shares vesting each month thereafter.
New Hire Performance Shares:  At the same time as the Initial Option is granted,
you will be granted under the Plan a performance share award (the “Hiring
Performance Shares”) with an aggregate target of 335,000 shares of Juniper
Common Stock, divided into an initial target for 2008 of 35,000 shares and four
annual targets of 75,000 shares for each year from 2009 through 2012.  The exact
number of Hiring Performance Shares that you will ultimately receive with
respect to each year will be determined based on achievement of certain Company
performance targets for 2008, 2009, 2010, 2011, and 2012, as determined by the
Compensation Committee of the Board. Following each fiscal year, the number of
shares you will receive with respect to that fiscal year will be calculated and
the resulting shares issued to you will be fully vested.
Relocation Assistance:  In conjunction with your relocation to the Sunnyvale
area, Juniper will reimburse costs for a house-hunting trip lasting no more than
5 days for you and your spouse. The Company will also provide one-way
transportation for you and your eligible dependents per the Company’s Travel
Policy, including 15 days of car rental and 60 days of temporary housing.

2.



--------------------------------------------------------------------------------



 



Additional Company-paid long-term business housing in Sunnyvale will be provided
for up to 12 additional months until your family relocates to Sunnyvale. You are
eligible to receive packing, shipment, insurance and storage for 60 days of
eligible household goods, a taxable relocation allowance of US$7,500 and up to
3 days of Settling In Assistance (collectively, “Household Relocation
Expenses”). All of the foregoing relocation benefits will be grossed up for
federal and state taxes.
Home Sale Assistance for your primary residence will be provided through the
Buyer Value Option (“BVO”) real estate agent commissions and closing costs
program and will be coordinated by the Company’s relocation service provider. 
To be eligible for the BVO program, the listing agreement for your home must be
signed with a Company-approved real estate agent and your home must meet certain
criteria as specified in the BVO Home Sale relocation policy addendum (attached
hereto as Exhibit A).  The BVO Home Sale relocation policy addendum states that
“Juniper Networks reserves the right to exclude or disqualify any homes from the
home sale program when the features of the home or property have adverse impact
on the re-salability” and then provides a list of various such features. Juniper
understands that your home at the address listed at the top of this letter has a
market value in excess of several million dollars. Notwithstanding anything in
the BVO Home Sale relocation policy addendum to the contrary, Juniper agrees
that the following will not constitute features that Juniper can invoke to
exclude or disqualify that home from the home sale program: the price of the
home, the cost of insurance premiums for a home of that price, the difficulty of
marketing or selling a home of such value, the acreage of the home, or the
availability of conventional financing to purchase a home of that price. New
Home Purchase assistance in Sunnyvale will be provided in the form of
reimbursement of reasonable and customary non-recurring closing costs up to 2%
of the new loan amount and a 3-2-1 thirty-six month mortgage interest buy down
(“New Home Purchase Assistance”). All arrangements must be made through the
Company’s relocation service provider.  The amounts covered by that
reimbursement are currently tax deductible items. Juniper will gross up for
federal and state taxes that portion of those reimbursed expenses for which you
experience an out-of-pocket cost, after taking into account the deductibility of
those reimbursements, up to a maximum of $500,000. Such gross up will be paid
after you provide sufficient and reasonable documentation to enable Juniper to
calculate and verify the amount to be paid. Finally, as the BVO home sale
assistance is an expense borne by the Company and is not a taxable benefit to
you, no gross up relating to that portion of the relocation package is provided
or appropriate).
Should your employment be terminated for Cause (as defined in your Severance
Agreement) or should you voluntarily terminate your employment (other than for
“Good Reason” as permitted under your Change in Control Agreement with Juniper)
prior to completing three full years of service after the completion of your
relocation, you will be responsible for pro-rated repayment of relocation
expenses where the amount to be repaid is equal to the portion of the three full
years of service to JNI that is not completed.  No repayment is required should
your employment be terminated by Juniper without Cause or should you resign from
your employment with Juniper for Good Reason under your Change in Control
Agreement. You may utilize the Household Relocation Expenses, BVO Program, and
New Home Purchase Assistance only once, but you may do so at any time during the
first three years of your employment with the Company, at your discretion.
Notwithstanding any language in the Juniper Domestic Relocation Policy (or any
other policies) to the contrary, all expense reimbursements must be submitted
within 12 months of when incurred. The provisions of this relocation section of
this offer letter shall supersede and govern over any inconsistent or
conflicting provisions (including but not limited to, provisions relating to
repayment of relocation expenses) that may be contained in Juniper’s Domestic
Relocation Policy or any other applicable policies of Juniper.

3.



--------------------------------------------------------------------------------



 



For more details, a copy of the relocation policy and to initiate the relocation
process, please contact Juniper’s relocation consultant at Juniper@primacy.com. 
Severance and Change in Control. Contemporaneously with your commencement of
employment, the Company will enter into a Severance Agreement (attached hereto
as Exhibit B) with you, under which you will be eligible to receive certain
severance benefits in the absence of a Change in Control. Also contemporaneously
with your commencement of employment, the Company will enter into a Change in
Control Agreement (attached hereto as Exhibit C) with you, to provide certain
severance benefits to you in certain circumstances related to a Change in
Control (as defined therein). The Plan currently contains language imposing
certain minimum vesting periods with respect to Restricted Stock, Performance
Shares, Restricted Stock Units, and Deferred Stock Units (the “Minimum Vesting
Restrictions”). In the event that any of the provisions of the Plan would
prevent you from receiving a portion (the “Shortfall Amount”) of the entire
amount of acceleration of Restricted Stock, Performance Shares or Restricted
Stock Units or Deferred Stock Units which would otherwise accelerate under the
Change in Control Agreement, then with respect to the Shortfall Amount: (i) 90%
of the Shortfall Amount of shares shall accelerate and (ii) Juniper will pay you
an amount of cash equal to the closing market price of a share of Juniper’s
common stock on the date of your termination of employment multiplied by the
number of shares equal to 10% of the Shortfall Amount. Notwithstanding the
foregoing, if any portion of the 90% of the Shortfall Amount of shares to be
accelerated pursuant to the foregoing provision may not be accelerated for any
reason due to the Minimum Vesting Restrictions, Juniper will pay you an amount
of cash equal to the closing market price of a share of Juniper’s common stock
on the date of your termination of employment multiplied by such number of
shares that may not be accelerated. Any cash payments made pursuant to the
foregoing provisions will be made at the same time as the cash severance amounts
payable under the Change in Control Agreement. Juniper will fully indemnify you
and make you whole with respect to any and all claims that may be made by any
person or entity that any acceleration of vesting of any portion of the
Shortfall Amount is in violation of the Plan’s Minimum Vesting Restrictions.
Benefits and Expenses: You will be entitled to receive the employee benefits
made available to other employees and officers of the Company to the full extent
of your eligibility. We have put a great deal of emphasis on our benefits, and
expect that they will continue to evolve as we grow and as the needs of our
people and their families change. Juniper shall reimburse you for all reasonable
business and travel expenses actually incurred or paid by you in the performance
of your services on behalf of the Company, in accordance with the Company’s
expense reimbursement policy as from time to time in effect.
Proprietary Information Agreement: Upon commencement of your employment, you
will sign the Company’s standard employee confidentiality, invention assignment
and non-competition agreement in the form of Exhibit D.
Confidentiality: Until such time as the Company discloses the contents of this
agreement in a filing with the Securities and Exchange Commission, neither party
shall disclose the contents of this agreement without first obtaining the prior
written consent of the other party (except for the above-referenced filing by
the Company), provided, however, that you may disclose this agreement to your
attorneys, financial planners and tax advisors if you require such persons to
keep the terms hereof confidential, or otherwise as required by law.
Arbitration: Any claim, dispute or controversy arising out of this Agreement,
the interpretation, validity or enforcement of this Agreement or the alleged
breach thereof shall be submitted by

4.



--------------------------------------------------------------------------------



 



the parties to final, binding and confidential arbitration by the American
Arbitration Association (“AAA”), in San Francisco, California, conducted before
a single arbitrator under the then-applicable AAA rules. By agreeing to this
arbitration procedure, you and the Company waive the right to resolve any such
dispute, claim or demand through a trial by jury or judge or by administrative
proceeding. You will have the right to be represented by legal counsel at any
arbitration proceeding. The arbitrator shall: (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be available under applicable law in a court proceeding; and
(b) issue a written statement signed by the arbitrator regarding the disposition
of each claim and the relief, if any, awarded as to each claim, the reasons for
the award, and the arbitrator’s essential findings and conclusions on which the
award is based. The Company shall pay all AAA arbitration fees, except the
amount of such fees equivalent to the filing fee you would have paid if the
claim had been litigated in court. Nothing in this offer letter is intended to
prevent either you or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any arbitration, including
but not limited to any disputes or claims relating to or arising out of the
misuse or appropriation of the Company’s trade secrets or confidential and
proprietary information. Judgment may be entered on the award of the arbitration
in any court having jurisdiction.
Right to Work Documentation: For purposes of federal immigration law, you will
be required to provide the Company with documentary evidence of your identity
and eligibility for employment in the United States. Such documentation must be
provided within three business days of your date of hire with the Company, or
our employment relationship with you may be terminated. A complete list of
acceptable documents is provided with this offer. Please bring the appropriate
documents on your first day of employment to insure legal employment
At-Will Relationship: If you choose to accept this offer, your employment with
Juniper will be voluntarily entered into and will be for no specified period. As
a result, you will be free to resign at any time, for any reason or for no
reason, as you deem appropriate. Juniper will have a similar right and may
conclude its employment relationship with you at any time, with or without
cause.
Entire Agreement and Miscellaneous: This agreement, together with all exhibits
and agreements incorporated by reference herein, forms your complete and
exclusive agreement with the Company concerning the subject matter hereof. The
terms in this agreement supersede any other representations or agreements made
to you by any party, whether oral or written, and in the event of any conflict
between the terms of this agreement and the Severance Agreement or Change in
Control Agreement, this letter agreement shall govern. The terms of this
agreement cannot be changed (except with respect to those changes expressly
reserved to the Company’s discretion in this letter) without a written agreement
signed by you and a duly authorized member of the Company’s Board (or an officer
of the Company specifically authorized by the Board to sign such an agreement).
This agreement is to be governed by the laws of the state of California without
reference to conflicts of law principles. In case any provision contained in
this agreement shall, for any reason, be held invalid or unenforceable in any
respect, such invalidity or unenforceability shall not affect the other
provisions of this agreement, and such provision will be reformed, construed and
enforced so as to render it valid and enforceable consistent with the general
intent of the parties insofar as possible under applicable law. With respect to
the enforcement of this agreement, no waiver of any right hereunder shall be
effective unless it is in writing. This agreement may be executed in more than
one counterpart, and signatures transmitted via facsimile shall be deemed
equivalent to originals.

5.



--------------------------------------------------------------------------------



 



If you wish to accept this offer, please sign below and fax the signature page
my attention. This offer will be valid until July 25, 2008 after which we will
consider this offer closed. This offer is contingent upon your commencing
employment with the Company on or prior to September 8, 2008.
I speak not only for myself but for all of us at Juniper in welcoming you to our
company and to our community. It will be a pleasure to work together and under
your leadership. Welcome aboard!
Very truly yours,
/s/ Scott Kriens
Scott Kriens
Chairman of the Board
Juniper Networks, Inc.
I accept the terms of this letter and agree to keep the terms of this letter
confidential.

     
/s/ Kevin R. Johnson
  July 23, 2008
 
   
Signature
  Date Signed

Start date: Monday, September 8, 2008

6.



--------------------------------------------------------------------------------



 



(JUNIPER NETWORKS LOGO) [f50188f5018802.gif]
HOME SALE ASSISTANCE
To be eligible for Home Sale Assistance, Juniper Networks employees are required
to use the services of a Primacy-approved real estate agent in the sale of their
‘old’ home and purchase of their ‘new’ home. For this reason, employees should
not contact a real estate agent in the destination location until they have
spoken with their Primacy Relocation Consultant, who will provide them with
contact information of at least two approved agents in the new location.
MARKETING AND LISTING THE HOME

    The marketing assistance program has been designed to ensure a marketing
strategy is always in place on the home. The Consultant will work in partnership
with the real estate agent to monitor the entire listing effort, including a
review of homes currently listed in the marketplace and evaluation of recently
closed properties. This program also includes pro-active strategy calls,
follow-up on buyer and agent feedback, follow-up on advertising and open house
events. Recommendations to adjust the pricing, advertising, terms, or conditions
will also be a part of this program.   Ø   After two Primacy-approved real
estate brokers are chosen by the employee, Primacy will order Broker’s Marketing
Analyses (BMA’s) from each of the real estate agents to assist in determining a
potential list price and most probable sales price.   Ø   When the Listing
Agreement is executed, it must include an “Exclusion Clause” as provided to the
real estate agent by the Consultant.   Ø   The Listing Agreement should not
include any commission greater than the local norm, administrative fees, or
non-customary fees, as these are not covered by Juniper Networks.   Ø   It is
recommended that the home be listed within 100 — 105% of the average of the BMA
values on the home to ensure the home is priced competitively.   Ø   Employees
must not sign any offer contracts or accept any deposit money from any potential
buyers as this will jeopardize the home sale program.

ELIGIBILITY OF HOME
Home sale expenses will be paid by Juniper Networks if the following criteria
are met:

Ø   The property is the employee’s primary residence.   Ø   The employee is the
titled owner prior to acceptance of the relocation offer from Juniper Networks.
  Ø   The home has clear and marketable title.   Ø   The home is a single-family
dwelling, town home, or condominium that is owner-occupied.

Juniper Networks reserves the right to exclude or disqualify any homes from the
home sale program when the features of the home or property have adverse impact
on the re-salability. The following is a non-inclusive list:

             
Ø
  Income- producing properties   Ø   Homes with zoning or easement disputes or
building code violations
Ø
  Multi-family dwellings   Ø   Uninsurable or high insurance cost homes
Ø
  Co-operatives   Ø   Homes with pathogenic or toxic mold
Ø
  Vacation homes   Ø   Homes in a legal dispute
Ø
  Mobile/Modular/Manufactured homes   Ø   Geodesic dome homes, earth-berm homes
Ø
  Homes with composite board siding   Ø   Houseboats
Ø
  Homes with synthetic stucco/dryvit   Ø   Registered historic homes
Ø
  Homes under construction   Ø   Homes in questionable condition or with severe
marketability issues.
Ø
  Homes that cannot obtain conventional financing   Ø   Homes containing or
located on hazardous substances (radon,
Ø
  Homes on property with excessive acreage (5
or more acres)       asbestos, lead paint, urea, formaldehyde, etc.

          Juniper: Home Sale Addendum   (PRIMACY LOGO) [f50188f5018804.gif]  
Effective 1/1/06

 



--------------------------------------------------------------------------------



 



(JUNIPER NETWORKS LOGO) [f50188f5018802.gif]
DISCLOSURE

Ø   Condition of the property must be fully disclosed to Primacy, including any
defect(s) that may affect the property value, habitability or desirability.   Ø
  All inspections and reports must be disclosed to Primacy and any potential
buyers.

Ø   The employee is held responsible for any repairs or defect corrections and
any possible litigation if complete and accurate information is not disclosed.

INSPECTIONS AND REPAIRS

Ø   Primacy will order a general home and termite inspection on the home.   Ø  
Additional inspections, as required, may be ordered, such as heating and air
conditioning systems, roofs, pools, spas, septic systems, wells, synthetic
stucco or composite board siding, mold, hazardous substances, etc.   Ø   Primacy
Relocation reserves the right to order additional inspections to determine
program eligibility based on feedback from the Property Disclosure Statement
prepared by the employee and/or the real estate agent.   Ø   The Consultant will
review all inspection reports with you and forward copies to the listing agent
for proper disclosure to any potential buyers. All inspection results will be
disclosed to buyers.   Ø   Primacy Relocation, as the buyer of the property and
at its sole discretion, may require all repairs to be completed prior to
purchase.   Ø   In some instances, the amount of the repairs may be withheld
from the equity based on a guaranteed repair bid by a licensed contractor.   Ø  
Required repairs are the employee’s personal responsibility and will not be paid
or reimbursed by Juniper Networks.   Ø   If, in the inspection process, it is
discovered that the necessary repairs may impact the marketability of the home,
Juniper Networks reserves the right to remove the home from the Buyer Value
Option Program at any time. (Benefits under “Ineligible Homes” would apply)

BUYER VALUE OPTION HOME SALE
Under the Buyer Value Option program, the employee, with assistance from Primacy
Relocation, markets the home seeking a bona fide written offer in the market
place. Once a buyer’s bona fide offer is received and the terms are agreed upon,
Primacy Relocation acting on behalf of the employer, will make an offer to
purchase the home from the employee at the “buyer value” established by the
outside buyer’s bona fide offer. The employee sells the home to Primacy
Relocation and in turn, Primacy Relocation sells it to the buyer. The program as
outlined below must be explicitly followed for the home sale expenses to be
considered non-taxable.

Ø   DO NOT accept any money from the potential buyer or sign any purchase
contracts. Doing so will jeopardize the home sale program.   Ø   The Consultant
will be part of the negotiation process until an acceptable offer is obtained,
all disclosures and necessary documentation is received, and buyer’s
qualifications are confirmed. (Please be patient as certain steps and
documentations are required as part of this homesale program.   Ø   When a
qualified purchaser is found and the terms of the offer are agreeable to both
the employee and Primacy, a BVO Home Sale Offer will be extended by Primacy
Relocation to match the price and terms of the buyer’s offer in a two-sale
transaction.   Ø   The sales price and all conditions of sale are subject to
approval by Primacy Relocation.   Ø   The potential buyer’s contract must not
have any unusual contingencies, such as the sale of another home or anything
that would unduly increase the risk of the sale falling through, and must be
contracted to close within 45 days.

          Juniper: Home Sale Addendum   (PRIMACY LOGO) [f50188f5018804.gif]  
Effective 1/1/06

 



--------------------------------------------------------------------------------



 



(JUNIPER NETWORKS LOGO) [f50188f5018802.gif]

Ø   The BVO Home Sale Contract will be forwarded to you for signature and
notarization by all parties listed on title. This Contract is “subject to” the
completion of repairs required as a result of the inspection results as well as
clear and marketable title.

Ø   Juniper Networks will not pay for any buyer’s closing costs, repairs,
allowances, home warranties, or buyer’s concessions of any sort. If negotiated,
these will be deducted from the original sales price to determine a “net” sales
price.

CLOSING THE SALE

Ø   Primacy will close the sale with the employee, calculating and funding the
equity due the employee based on the “pro-rate date”. The pro-rate date is
either the date the Buyer Value Option Home Sale Offer is executed by Primacy or
the vacate date from the property, whichever is later.

Ø   Once the sale has closed between the employee and Primacy, and the home is
vacated, Primacy Relocation will assume all responsibility for the property.

VACATING THE HOME

Ø   Possession of the home may be retained following the execution of the BVO
Home Sale Contract with Primacy through the date of Primacy’s closing with an
outside buyer.

Ø   During this period, Primacy requests cooperation in providing access to the
home for inspections, appraisals, and other needs.

Ø   All costs associated with the home, including the mortgage payment(s),
taxes, insurance, maintenance, utilities, repairs, etc. are the responsibility
of the employee until the vacate date.

EQUITY DISBURSEMENT

Ø   Equity will be paid after the home is sold to Primacy or the home has been
vacated, whichever is later.

Ø   Negative equity exists when the amount of indebtedness exceeds the sales
price of the home. If a negative equity situation exists on the home, the amount
must be paid in full, through certified funds, prior to Primacy prior to taking
over responsibility of the home or the closing of a sale to the buyer.

ASSISTANCE FOR INELIGIBLE HOMES
If the home has been determined to be ineligible for the Buyer Value Option Home
Sale Program, the employee must sell and close the home on their own, however,
the marketing assistance program is still available through Primacy Relocation.
This ensures that a marketing strategy is in place on the home. In addition, the
employee is still required to list the home with a Primacy approved real estate
agent.
Reimbursement includes:

Ø   Real estate commission not to exceed the norm for the area and normal and
customary seller’s closing costs as determined by Primacy.

Once the home has closed, submit the HUD-1 settlement statement along with a
Relocation Expense Reimbursement form to Primacy
When the home is determined “ineligible” by Juniper Networks for the Buyer Value
Option Home Sale Program, tax assistance for the eligible closing costs will be
provided.

          Juniper: Home Sale Addendum   (PRIMACY LOGO) [f50188f5018804.gif]  
Effective 1/1/06

 



--------------------------------------------------------------------------------



 



Exhibit B
JUNIPER NETWORKS, INC.
SEVERANCE AGREEMENT
     This Severance Agreement (the “Agreement”) is made and entered into by and
between Kevin Johnson (the “Employee”) and Juniper Networks, Inc., a Delaware
Corporation (the “Company”), effective as of September ___, 2008 (the “Effective
Date”).
RECITALS
     1. The Compensation Committee believes that it is imperative to provide the
Employee with certain severance benefits upon certain terminations of
employment. These benefits will provide the Employee with enhanced financial
security and incentive and encouragement to remain with the Company.
     2. Certain capitalized terms used in the Agreement are defined in Section 6
below.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
     1. Term of Agreement. This Agreement may not be amended or terminated by
the Company prior to January 1, 2013 without the Employee’s written consent. The
Company reserves the right to amend or terminate this Agreement or the benefits
to be provided to Employee hereunder at any time effective from and after
January 1, 2013; provided, however, that no such amendment or termination shall
be effective unless at least twelve (12) months prior written notice of such
amendment has been provided to the Employee. Following the Employee’s
termination of employment, this Agreement will automatically terminate as of the
date that all of the obligations of the parties hereto with respect to this
Agreement, if any, have been satisfied.
     2. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law, except as may otherwise be specifically provided by applicable
law or under the terms of any written formal employment agreement or offer
letter between the Company and the Employee (an “Employment Agreement”). This
Agreement does not constitute an agreement to employ Employee for any specific
time.
     3. Severance Benefits.

 



--------------------------------------------------------------------------------



 



          (a) In the event the Employee is terminated involuntarily by Company
without Cause, as defined below, and provided the Employee executes the full
release of claims in the form attached hereto as Exhibit A (“Release”) (with
such changes as are reasonably required due to changes in California law between
the date hereof and the time the Release is executed to effectuate the release
of claims thereunder), within the applicable time period set forth therein, but
in no event more than forty-five (45) days following termination, and permits
such Release to become effective in accordance with its terms, the Employee will
be entitled to receive the following severance benefits in a lump sum (less any
withholding taxes): (i) an amount equal to twelve (12) months of base salary (as
in effect immediately prior to the termination) and (ii) an amount equal to the
Employee’s Annualized Target Bonus (as in effect immediately prior to the
termination, as such term is defined in the Employee’s employment offer letter
agreement dated July 22, 2008 , including any amendments thereto) for the fiscal
year in which the termination occurs. The severance payment to which Employee is
entitled shall be paid by the Company to Employee in cash not later than fifteen
(15) calendar days after the effective date of the Release. In addition, if the
Employee executes the Release, the Company will pay for continuation of
Employee’s medical, dental, vision and life insurance (at the coverage levels in
effect immediately prior to Employee’s termination) for a period of six months.
For purposes of this Agreement, “Cause” is defined as: (i) willfully engaging in
gross misconduct that is demonstrably injurious to Company; (ii) willful act or
acts of dishonesty or malfeasance undertaken by the individual; (iii) conviction
of or a plea of nolo contendere to a felony; or (iv) willful and continued
refusal or failure to substantially perform duties with Company (other than
incapacity due to physical or mental illness); provided that the action or
conduct described in clause (iv) above will constitute “Cause” only if such
failure continues after the Company’s Board of Directors has provided the
individual with a written demand for substantial performance setting forth in
detail the specific respects in which it believes the individual has willfully
and not substantially performed the individual’s duties thereof and has been
provided a reasonable opportunity (to be not less than 30 days) to cure the
same.
          (b) Change of Control Benefits. In the event the Employee receives
severance and other benefits pursuant to a change in control agreement that are
greater than or equal to the amounts payable hereunder, then the Employee shall
not be entitled to receive severance or any other benefits under this Agreement.
          (c) Internal Revenue Code Section 409A. Notwithstanding anything to
the contrary set forth herein, any severance benefits shall not commence in
connection with Employee’s termination of employment unless and until Employee
has also incurred a “separation from service” within the meaning of Section 409A
of the Internal Revenue Code (“Code Section 409A”), unless the Company
reasonably determines that such amounts may be provided to Employee without
causing Employee to incur the additional 20% tax under Code Section 409A. The
severance benefits are intended to be payable pursuant to the “short-term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations
and thereby exempt from application of Code Section 409A. Notwithstanding any
other provision of this Agreement, if the Employee is a “specified employee”
under Code Section 409A at the time of such separation from service and a delay
in making any payment or providing any benefit under this Plan is required to
avoid imposition of additional taxes under Code Section 409A, such payments
shall not be made until after six (6) months following the date of the
Employee’s separation from service as required by Code Section 409A.

-2-



--------------------------------------------------------------------------------



 



     4. Successors.
          (a) The Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets shall assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this Section
7(a) or which becomes bound by the terms of this Agreement by operation of law.
The term “Company” shall also include any direct or indirect that is majority
owned by Juniper Networks, Inc.
          (b) The Employee’s Successors. The terms of this Agreement and all
rights of the Employee hereunder shall inure to the benefit of, and be
enforceable by, the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
     5. Notice.
          (a) General. All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given upon receipt or, if earlier,
(a) five (5) days after deposit with the U.S. Postal Service or other applicable
postal service, if delivered by first class mail, postage prepaid, (b) upon
delivery, if delivered by hand, (c) one (1) business day after the business day
of deposit with Federal Express or similar overnight courier, freight prepaid or
(d) one (1) business day after the business day of facsimile transmission, if
delivered by facsimile transmission with copy by first class mail, postage
prepaid, and shall be addressed (i) if to Employee, at his or her last known
residential address and (ii) if to the Company, at the address of its principal
corporate offices (attention: Secretary), or in any such case at such other
address as a party may designate by ten (10) days’ advance written notice to the
other party pursuant to the provisions above.
     6. Miscellaneous Provisions.
          (a) No Duty to Mitigate. The Employee shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Employee may receive from any
other source.
          (b) Waiver. No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Employee and by an authorized officer of the Company
(other than the Employee). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
          (c) Headings. All captions and section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.

-3-



--------------------------------------------------------------------------------



 



          (d) Entire Agreement. This Agreement constitutes the entire agreement
of the parties hereto and supersedes in their entirety all prior
representations, understandings, undertakings or agreements (whether oral or
written and whether expressed or implied) of the parties with respect to the
subject matter hereof.
          (e) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California. The Superior Court of Santa Clara County and/or the United States
District Court for the Northern District of California shall have exclusive
jurisdiction and venue over all controversies in connection with this Agreement.
          (f) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.
          (g) Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
          (h) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.
     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year set
forth below.

          COMPANY   JUNIPER NETWORKS, INC.
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       
 
       
EMPLOYEE
                  Kevin R. Johnson

-4-



--------------------------------------------------------------------------------



 



Exhibit A
GENERAL RELEASE
     This GENERAL RELEASE of claims (“Agreement”) is entered into by and between
Juniper Networks, Inc. (the “Company” or “Juniper”) and Kevin R. Johnson
(“Johnson”). In consideration of the mutual promises contained herein, and for
other good and sufficient consideration, receipt of which is hereby
acknowledged, the parties agree as follows:
          A. The Company and Johnson have entered into certain severance
agreements and change of control agreements, pursuant to which Johnson will
receive certain severance benefits provided Johnson has executed a release of
claims.
          B. Johnson for Johnson, and for Johnson’s heirs, executors,
administrators, assigns, and successors, agrees as follows:
               1. To forever fully release, remise, acquit and discharge the
Company, its predecessors and successors, and its subsidiaries, officers,
directors, agents, attorneys, employees and assigns (hereafter collectively
referred to as “Releasees”), and covenant not to sue or otherwise institute or
cause to be instituted or any way participate in (except at the request of the
Company) legal or administrative proceedings against Releasees with respect to
any matter, including, without limitation, any matter arising out of or
connected with Johnson’s employment with the Company or the termination of that
employment, including any and all liabilities, claims, demands, contracts,
debts, obligations and causes of action of every nature, kind and description,
in law, equity, or otherwise, whether or not now known or ascertained, which
exist on or before the date that this Agreement becomes effective under
Section C 10(d). This provision is intended by the parties to be all
encompassing and to act as a full and total release of any claim, except for
those claims that cannot be released by private agreement, whether specifically
enumerated herein or not, that the Johnson might have or has had, that exists or
ever has existed on or to the date of this Agreement.
               2. That at all times in the future Johnson will remain bound by
the Juniper Employment, Confidential Information, Inventions Assignment and
Arbitration Agreement previously executed by Johnson (or any comparable employee
inventions assignment and confidentiality agreement entered into with Juniper or
any of its subsidiaries or affiliates). Johnson agrees that for a period of
twelve (12) months immediately following the termination of Johnson’s
relationship with Juniper, Johnson shall not either solicit, induce, recruit,
interview, or encourage any of the employees of Juniper or any of its
subsidiaries, affiliates or parents, to leave their employment, or attempt to
solicit, induce, or recruit employees of Juniper or any of its subsidiaries,
affiliates or parents, either for Johnson or for any other person or entity.
               3. That Johnson is waiving any rights Johnson may have had or now
has to pursue any and all remedies available to Johnson under any
employment-related cause of action against Releasees, including without
limitation, claims of wrongful discharge, retaliation, emotional distress,
defamation, fraud, breach of contract, breach of the covenant of good faith and
fair dealing, violation of the provisions of the California Labor Code, the
Employee Retirement Income Security Act, and any other laws and regulations
relating to employment or termination of employment. Johnson further
acknowledges and expressly agrees that Johnson is waiving any and all rights
Johnson may have had or now has to pursue any claim of discrimination, including
but not limited to, any claim of discrimination or harassment based on sex, age,
race, national origin, disability, or on any other basis, under Title VII of the
Civil Rights Act of 1964, as

-5-



--------------------------------------------------------------------------------



 



amended, the California Fair Employment and Housing Act, the California
Constitution, the Equal Pay Act of 1963, the Age Discrimination in Employment
Act of 1967, as amended, and all other laws and regulations relating to
employment.
               4. That Johnson will not, except as may be mandated by statutory
or regulatory requirements or as may be required by legal process, disclose to
others the fact or terms of this settlement, the amounts referred to in this
Agreement, or the fact of the payment of said amounts, except that Johnson may
disclose that information to Johnson’s attorneys, accountants or other
professional advisors to whom the disclosure is necessary to effectuate the
purposes for which Johnson has consulted with such professional advisors.
Johnson understands that this covenant of non-disclosure is a material
inducement to the Company for the making of this settlement and that, for the
breach thereof the Company will be entitled to pursue its legal and equitable
remedies, including, without limitation, the right to seek injunctive relief.
          C. The Company and Johnson, for himself and Johnson’s heirs,
executors, administrators, assigns, and successors, jointly agree as follows:
               1. That nothing contained in this Agreement shall constitute or
be treated as an admission by Releasees or Johnson of liability, of any
wrongdoing, or of any violation of law.
               2. That if any provision of this Agreement is found to be
unenforceable, it shall not affect the enforceability of the remaining
provisions and the court shall enforce all remaining provisions to the extent
permitted by law.
               3. The parties agree that this Agreement constitutes the entire
agreement between the parties regarding the subject matter of this Agreement,
and that this Agreement may be modified only in a written document executed by
Johnson and a duly authorized officer of the Company.
               4. That this Agreement extends to all claims of every nature and
kind, known or unknown, suspected or unsuspected, past or present, arising from
or attributable to Johnson’s employment with the Company or the termination of
that employment, and that the Company and Johnson hereby expressly waive any and
all rights granted to them under Section 1542 of the California Civil Code (or
any analogous state law or federal law or regulation), which reads as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release,
which, if known by him or her, must have materially affected his or her
settlement with the debtor.
               5. That this Agreement shall bind and benefit Johnson’s heirs,
executors, administrators, successors, assigns, and each of them; it shall also
bind and benefit the Company and its successors and assigns.
               6. That this Agreement shall be deemed to have been entered into
in the State of California and shall be construed and interpreted in accordance
with the laws of that state.
               7. That should there hereafter be any litigation between or among
any of the parties to this Agreement alleging a breach of this Agreement or
seeking enforcement of this Agreement, the prevailing party in such litigation
shall be entitled to recover its or its reasonable attorneys’ fees and costs of
such litigation from the other party.

-6-



--------------------------------------------------------------------------------



 



               8. That each party hereby agrees to accept and assume the risk
that any fact with respect to any matter covered by this Agreement may hereafter
be found to be other than or different from the facts it believes at the time of
this Agreement to be true, and agrees that this Agreement shall be and will
remain effective notwithstanding any such difference in fact.
               9. That this Agreement may be executed in counterparts, each of
which shall be an original, but all of which together shall constitute one
agreement. Execution of a facsimile copy shall have the same force and effect as
execution of an original, and a facsimile signature shall be deemed an original
and valid signature.
               10. Johnson hereby acknowledges and understands and Johnson
agrees that:
                    a) Johnson may have at least twenty-one (21) days after
receipt of this Agreement within which Johnson may review and consider it,
discuss it with an attorney of Johnson’s own choosing, and decide to execute or
not execute this Agreement;
                    b) Johnson has seven (7) days after the execution of this
Agreement within which Johnson may revoke this Agreement;
                    c) In order to revoke this Agreement, Johnson must deliver
to the Company’s General Counsel, Mitch Gaynor, on or before seven (7) days
after the execution of this Agreement, a letter stating that Johnson is revoking
this Agreement; and
                    d) This Agreement shall not become effective or enforceable
until after the expiration of seven (7) days following the date Johnson executes
this Agreement.
               11. That they have read and understand this Agreement, and that
they affix their signatures hereto voluntarily and without coercion. Johnson
further acknowledges that Johnson has at least twenty-one (21) days within which
to consider this Agreement, that Johnson was advised by the Company to consult
with an attorney of Johnson’s own choosing concerning the waivers contained in
and the terms of this Agreement, and that the waivers Johnson has made and the
terms Johnson has agreed to herein are knowing, conscious and with full
appreciation that Johnson is forever foreclosed from pursuing any of the rights
so waived.

             
Dated:
                     
 
                    Kevin R. Johnson
 
           
Dated:
           
 
                    Juniper Networks, Inc.
 
           
 
      By:    
 
           
 
                    Title: Sr. Vice President and General Counsel

-7-



--------------------------------------------------------------------------------



 



Exhibit C
JUNIPER NETWORKS, INC.
CHANGE OF CONTROL AGREEMENT
     This Change of Control Agreement (the “Agreement”) is made and entered into
by and between Kevin R. Johnson (the “Employee”) and Juniper Networks, Inc., a
Delaware Corporation (the “Company”), effective as of September ___, 2008 (the
“Effective Date”).
RECITALS
     1. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to the Employee and can cause the Employee to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein) of the Company.
     2. The Board believes that it is in the best interests of the Company and
its stockholders to provide the Employee with an incentive to continue his or
her employment and to motivate the Employee to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders.
     3. The Board believes that it is imperative to provide the Employee with
certain severance benefits upon certain terminations of employment following a
Change of Control. These benefits will provide the Employee with enhanced
financial security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.
     4. Certain capitalized terms used in the Agreement are defined in Section 6
below.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
     1. Term of Agreement. This Agreement may not be amended or terminated by
the Company prior to January 1, 2013 without the Employee’s written consent. The
Company reserves the right to amend or terminate this Agreement or the benefits
to be provided to Employee hereunder at any time effective from and after
January 1, 2013; provided, however, that no such amendment or termination shall
be effective unless at least twelve (12) months prior written notice of such
amendment has been provided to the Employee. Following the Employee’s
termination of

 



--------------------------------------------------------------------------------



 



employment, this Agreement will automatically terminate as of the date that all
of the obligations of the parties hereto with respect to this Agreement, if any,
have been satisfied.
     2. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law, except as may otherwise be specifically provided under the terms
of any written formal employment agreement or offer letter between the Company
and the Employee (an “Employment Agreement”). If the Employee’s employment
terminates for any reason, including (without limitation) any termination prior
to a Change of Control, the Employee shall not be entitled to any payments,
benefits, damages, awards or compensation other than as provided by this
Agreement or under his or her Employment Agreement, or as may otherwise be
available in accordance with the Company’s established employee plans.
     3. Severance Benefits.
          (a) Involuntary Termination Other than for Cause or Voluntary
Termination for Good Reason Following a Change of Control Period. If the
Employee signs, delivers and does not revoke a release of claims with the
Company in the form attached hereto as Exhibit A (the “Release”) (with such
changes as are reasonably required due to changes in California law between the
date hereof and the time the Release is executed to effectuate the release of
claims thereunder) within the applicable time period set forth therein, but in
no event later than forty-five (45) days following termination, and either
(i) between the date that is twelve (12) months following a Change of Control
and the date that is eighteen (18) months following a Change of Control, the
Employee terminates his or her employment with the Company (or any parent or
subsidiary of the Company) for “Good Reason” (as defined herein), provided
however, that the grounds for Good Reason may arise at anytime within the
eighteen (18) months following the Change of Control; or (ii) within eighteen
(18) months following a Change of Control, the Company (or any parent or
subsidiary of the Company) terminates the Employee’s employment for other than
“Cause” (as defined herein), then the Employee shall receive the following
severance from the Company:
               (i) Severance Payment. The Employee shall be entitled to receive
a lump-sum severance payment (less applicable withholding taxes) equal to 100%
of the Employee’s annual base salary (as in effect immediately prior to (A) the
Change of Control, or (B) the Employee’s termination, whichever is greater) plus
100% of an amount equal to the Employee’s Annualized Bonus Target (as such term
is defined in the Employee’s employment offer letter agreement dated July 22,
2008, including any amendments thereto) for the fiscal year in which the Change
of Control or the Employee’s termination occurs, whichever is greater.
               (ii) Equity Compensation Acceleration. One hundred percent (100%)
of the then unvested Employee’s outstanding stock options, stock appreciation
rights, restricted stock units and other Company equity compensation awards (the
“Equity Compensation Awards”) that vest based on time (such as an option that
vests 25% on the first anniversary of grant and 1/48th monthly thereafter) shall
immediately vest and became exercisable (and any rights of repurchase by the
Company or restriction on sale shall lapse). With respect to Equity Compensation
Awards that vest wholly or in part based on factors other than time, such as
performance (whether individual or based on external measures such as Company
performance, market share, stock price, etc.), (i) any

-2-



--------------------------------------------------------------------------------



 



portion for which the measurement or performance period or performance measures
have been completed and the resulting quantities have been determined or
calculated, shall immediately vest and become exercisable (and any rights of
repurchase by the Company or restriction on sale shall lapse) and (ii) the
remaining portions shall immediately vest and become exercisable (and any rights
of repurchase by the Company or restriction on sale shall lapse) in an amount
equal to the number that would be calculated if the performance measures were
achieved at the target level (for example, if the employee were granted 300
three year performance shares, where (a) the amount that can be earned is
determined each year based on performance against annual performance targets but
the entire amount vests at the end of the three years and (b) at target
performance levels the employee could earn 1/3 of the amount each year and
(c) the first year had been completed and the performance resulted in a
calculation that 85 shares were earned and (d) the employee is terminated prior
to the completion of year 2, then the amount that would vest and become
immediately exercisable would be 285 shares — representing the 85 shares
calculated for year 1 and the target amount of 100 shares for each of year 2 and
year 3); provided however, that if there is no “target” number, then the number
that vest shall be 100% of the amounts that could vest with respect to that
measurement period. Any Company stock options and stock appreciation rights
shall thereafter remain exercisable following the Employee’s employment
termination for the period prescribed in the respective option and stock
appreciation right agreements
               (iii) Continued Employee Benefits. To the extent permitted to be
continued under COBRA coverage, Company-paid health, dental and vision insurance
coverage at the same level of coverage as was provided to such Employee
immediately prior to the Change of Control and at the same ratio of Company
premium payment to Employee premium payment as was in effect immediately prior
to the Change of Control (the “Company-Paid Coverage”). If such coverage
included the Employee’s dependents immediately prior to the Change of Control,
such dependents shall also be covered at Company expense. Company-Paid Coverage
shall continue until the earlier of (i) twelve (12) months from the date of
termination, or (ii) the date upon which the Employee and his dependents become
covered under another employer’s group health, dental and vision insurance plans
that provide Employee and his dependents with comparable benefits and levels of
coverage. For purposes of Title X of the Consolidated Budget Reconciliation Act
of 1985 (“COBRA”), the date of the “qualifying event” for Employee and his or
her dependents shall be the date upon which the Company-Paid Coverage
terminates.
          (b) Timing of Severance Payments. Subject to the provisions of
Section 3(e), one half of the severance payment to which Employee is entitled
shall be paid by the Company to Employee in cash not later than 30 calendar days
after the effective date of the Release. The other half of the severance payment
to which Employee is entitled shall be paid by the Company to Employee in cash
within the 91-180 day period following the effective date of the Release. If the
Employee should die before all amounts have been paid, such unpaid amounts shall
be paid in a lump-sum payment (less any withholding taxes) to the Employee’s
designated beneficiary, if living, or otherwise to the personal representative
of the Employee’s estate within the time periods specified above.
          (c) Voluntary Resignation; Termination for Cause. If the Employee’s
employment with the Company terminates (i) voluntarily by the Employee other
than for Good Reason, or (ii) for Cause by the Company, then the Employee shall
not be entitled to receive severance or other

-3-



--------------------------------------------------------------------------------



 



benefits except for those (if any) as may then be established under the
Company’s then existing severance and benefits plans and practices or pursuant
to other written agreements with the Company.
          (d) Termination Outside of Change of Control Period. In the event the
Employee’s employment is terminated for any reason or if the Employee terminates
for Good Reason, either prior to the occurrence of a Change of Control or after
the eighteen (18) month period following a Change of Control, then the Employee
shall be entitled to receive severance and any other benefits only as may then
be established under the Company’s existing written severance and benefits plans
and practices or pursuant to other written agreements with the Company.
          (e) Internal Revenue Code Section 409A. Notwithstanding anything to
the contrary set forth herein, any severance benefits shall not commence in
connection with Employee’s termination of employment unless and until Employee
has also incurred a “separation from service” within the meaning of Section 409A
of the Internal Revenue Code (“Code Section 409A”), unless the Company
reasonably determines that such amounts may be provided to Employee without
causing Employee to incur the additional 20% tax under Code Section 409A.
Notwithstanding the provisions of Section 3(b) above, if the Employee is a
“specified employee” under Code Section 409A at the time of such separation from
service and a delay in making any payment or providing any benefit under this
Agreement is required to avoid imposition of additional taxes under Code
Section 409A, such payments or benefits shall not be made until after six
(6) months following the date of the Employee’s separation from service as
required by Code Section 409A and then shall be paid in arrears in full.
     4. Conditional Nature of Severance Payments and Benefits.
          (a) Noncompete. Employee acknowledges that the nature of the Company’s
business is such that if Employee were to become employed by, or substantially
involved in, the business of a competitor of the Company during the twelve
(12) months following the termination of Employee’s employment with the Company,
it would be very difficult for Employee not to rely on or use the Company’s
trade secrets and confidential information. Thus, to avoid the inevitable
disclosure of the Company’s trade secrets and confidential information, Employee
agrees and acknowledges that Employee’s right to receive the severance benefits
set forth in Section 3(a) (to the extent Employee is otherwise entitled to such
payments) shall be conditioned upon Employee not directly or indirectly engaging
in (whether as an employee, consultant, agent, proprietor, principal, partner,
stockholder, corporate officer, director or otherwise), nor having any ownership
interested in or participating in the financing, operation, management or
control of, any person, firm, corporation or business in Competition (as defined
herein) with Company. Notwithstanding the foregoing, Employee may, without
violating this Section 4, own, as a passive investment, shares of capital stock
of a corporation or other entity that engages in Competition where the number of
shares of such corporation’s capital stock that are owned by Employee represent
less than three percent of the total number of shares of such entity’s capital
stock outstanding.
          (b) Non-Solicitation. Until the date twelve (12) months after the
termination of Employee’s employment with the Company for any reason, Employee
agrees and acknowledges that Employee’s right to receive the severance payments
set forth in Section 3(a) (to the extent Employee

-4-



--------------------------------------------------------------------------------



 



is otherwise entitled to such payments) shall be conditioned upon Employee
neither directly nor indirectly soliciting, inducing, recruiting or encouraging
an employee to leave his or her employment either for Employee or for any other
entity or person with which or whom Employee has a business relationship.
          (c) Understanding of Covenants. Employee represents that he (i) is
familiar with the foregoing covenants not to compete and not to solicit, and
(ii) is fully aware of his obligations hereunder, including, without limitation,
the reasonableness of the length of time, scope and geographic coverage of these
covenants.
          (d) Remedy for Breach. Upon any breach of this section by Employee,
all severance payments and benefits pursuant to this Agreement shall immediately
cease and any stock options or stock appreciation rights then held by Employee
shall immediately terminate and be without further force and effect, and
Employee shall return all of the consideration paid by the Company under this
Section 3 and remit any shares of Restricted Stock or shares purchased under
stock options to the extent vesting accelerated under Section 3 above (or the
profits from the sale of such shares if they are or have been sold).
     5. Golden Parachute Excise Tax Treatment.
          (a) Subject to the limitations set forth below in this Section 5(a)
and in Section 5(b), if any payment, distribution or benefit Employee would
receive from the Company or otherwise, but determined without regard to any
additional payment required under this Section 5, pursuant to a Change of
Control (each a “Payment” and collectively the “Payments”), would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), and (ii) be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties payable with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
Employee shall be entitled to receive from the Company (or have the Company pay
on Employee’s behalf) an additional payment (the “Gross-Up Payment”) in an
amount that shall fund Employee’s payment of any Excise Tax on the Payments as
well as all income and employment taxes imposed on the Gross-Up Payment, any
Excise Tax imposed on the Gross-Up Payment and any interest or penalties imposed
with respect to income and employment taxes imposed on the Gross-Up Payment.
Notwithstanding the foregoing, the maximum Gross-Up Payment required to be paid
by the Company pursuant to this provision shall not exceed $5,000,000. Any
additional Excise Tax shall be the Employee’s sole responsibility, and the
Company shall not make any additional Gross-Up Payment with respect to such
amounts.
          (b) The Company shall make no Gross-Up Payment if the total Payments
do not exceed $1,000,000 above the Safe Harbor Amount, in which case, the
Payments shall be either be:
               (i) delivered in full, or
               (ii) delivered as to such lesser extent which would result in no
portion of such severance benefits being subject to excise tax under
Section 4999 of the Code,

-5-



--------------------------------------------------------------------------------



 



whichever of the foregoing amounts, taking into account the applicable federal,
state and local income and employment taxes and the excise tax imposed by
Section 4999, results in the receipt by Employee, on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code. For purposes of this
provision, Safe Harbor Amount means 2.99 times Employee’s “base amount,” within
the meaning of Section 280G(b)(3) of the Code, so that no amount of the Payments
is subject to the Excise Tax.
          (c) Any reduction of the Payments due and made hereunder, if
applicable, shall be made by first reducing the severance benefits provided
under Section 3(a)(i), 3(a)(ii) and 3(a)(iii) of this Agreement, in that order.
In the event that acceleration of vesting of stock award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant of Employee’s stock awards unless Employee elects in writing a
different order for cancellation.
          (d) Unless the Company and the Employee otherwise agree in writing,
the determination of Employee’s excise tax liability and the amount required to
be paid under this Section 5 shall be made in writing by a nationally recognized
“Big Four” accounting firm (the “Accountants”). For purposes of making the
calculations required by this Section 5, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. For the purposes of this provision,
Employee’s applicable Federal, state and local taxes shall be computed at the
maximum marginal rates. The Company and the Employee shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 5. Any Gross Up Payment payable
hereunder shall be paid, subject to Section 3(e) hereof, within 30 days
following the receipt by the Company of the Accountant’s determination, but in
no event later than the end of the taxable year following the taxable year in
which Employee remitted the applicable taxes.
     6. Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
          (a) Cause. “Cause” shall mean (i) an act of personal dishonesty taken
by the Employee in connection with his responsibilities as an employee and
intended to result in substantial personal enrichment of the Employee,
(ii) Employee being convicted of, or pleading nolo contendere to a felony,
(iii) a willful act by the Employee which constitutes gross misconduct and which
is injurious to the Company, (iv) following delivery to the Employee of a
written demand for performance from the Company which describes the basis for
the Company’s reasonable belief that the Employee has not substantially
performed his duties, continued violations by the Employee of the Employee’s
obligations to the Company which are demonstrably willful and deliberate on the
Employee’s part.
          (b) Change of Control. “Change of Control” means the occurrence of any
of the following:

-6-



--------------------------------------------------------------------------------



 



               (i) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities; or
               (ii) Any action or event occurring within a two-year period, as a
result of which fewer than a majority of the directors are Incumbent Directors.
“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of the date hereof, or (B) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company);
or
               (iii) The consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation; or
               (iv) The consummation of the sale, lease or other disposition by
the Company of all or substantially all the Company’s assets.
          (c) Competition. Means the development, marketing or sale of
networking equipment or network security software or products in the United. For
the avoidance of doubt, Competition includes, but is not limited to, Cisco
Systems, Huawei, Alcatel, Checkpoint, and Foundry.
          (d) Disability. “Disability” shall mean that the Employee has been
unable to perform his or her Company duties as the result of his incapacity due
to physical or mental illness, and such inability, at least twenty-six
(26) weeks after its commencement, is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the Employee
or the Employee’s legal representative (such Agreement as to acceptability not
to be unreasonably withheld). Termination resulting from Disability may only be
effected after at least thirty (30) days’ written notice by the Company of its
intention to terminate the Employee’s employment. In the event that the Employee
resumes the performance of substantially all of his or her duties hereunder
before the termination of his or her employment becomes effective, the notice of
intent to terminate shall automatically be deemed to have been revoked.
          (e) Good Reason. “Good Reason” means without the Employee’s express
written consent (i) any material reduction of the Employee’s duties, title,
authority or responsibilities or a material change in Employee’s reporting
relationship, relative to the Employee’s duties, title, authority or
responsibilities and reporting relationship as in effect immediately prior to
such reduction; (ii) a substantial reduction of the facilities and perquisites
(including office space and location) available to the Employee immediately
prior to such reduction; (iii) a reduction by the

-7-



--------------------------------------------------------------------------------



 



Company in the base compensation or total target cash compensation of the
Employee as in effect immediately prior to such reduction; (iv) a material
reduction by the Company in the kind or level of benefits to which the Employee
was entitled immediately prior to such reduction with the result that such
Employee’s overall benefits package is significantly reduced; (v) the relocation
of the Employee to a facility or a location more than forty (40) miles from such
Employee‘s then present location.
     7. Successors.
          (a) The Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets shall assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this Section
7(a) or which becomes bound by the terms of this Agreement by operation of law.
          (b) The Employee’s Successors. The terms of this Agreement and all
rights of the Employee hereunder shall inure to the benefit of, and be
enforceable by, the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
     8. Notice.
          (a) General. All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given upon receipt or, if earlier,
(a) five (5) days after deposit with the U.S. Postal Service or other applicable
postal service, if delivered by first class mail, postage prepaid, (b) upon
delivery, if delivered by hand, (c) one (1) business day after the business day
of deposit with Federal Express or similar overnight courier, freight prepaid or
(d) one (1) business day after the business day of facsimile transmission, if
delivered by facsimile transmission with copy by first class mail, postage
prepaid, and shall be addressed (i) if to Employee, at his or her last known
residential address and (ii) if to the Company, at the address of its principal
corporate offices (attention: Secretary), or in any such case at such other
address as a party may designate by ten (10) days’ advance written notice to the
other party pursuant to the provisions above.
          (b) Notice of Termination. Any termination by the Company for Cause or
by the Employee for Good Reason or Disability or as a result of a voluntary
resignation shall be communicated by a notice of termination to the other party
hereto given in accordance with Section 8(a) of this Agreement. Such notice
shall indicate the specific termination provision in this Agreement relied upon,
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and shall
specify the termination date (which shall be not more than thirty (30) days
after the giving of such notice). The failure by the Employee to include in the
notice any fact or circumstance which contributes to a showing of Good Reason or

-8-



--------------------------------------------------------------------------------



 



Disability shall not waive any right of the Employee hereunder or preclude the
Employee from asserting such fact or circumstance in enforcing his or her rights
hereunder.
     9. Miscellaneous Provisions.
          (a) No Duty to Mitigate. The Employee shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Employee may receive from any
other source.
          (b) Waiver. No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Employee and by an authorized officer of the Company
(other than the Employee). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
          (c) Headings. All captions and section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.
          (d) Entire Agreement. This Agreement constitutes the entire agreement
of the parties hereto and supersedes in their entirety all prior
representations, understandings, undertakings or agreements (whether oral or
written and whether expressed or implied) of the parties with respect to the
subject matter hereof.
          (e) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California. The Superior Court of Santa Clara County and/or the United States
District Court for the Northern District of California shall have exclusive
jurisdiction and venue over all controversies in connection with this Agreement.
          (f) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.
          (g) Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
          (h) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.
     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year set
forth below.

          COMPANY   JUNIPER NETWORKS, INC.
 
       
 
  By:    
 
       

-9-



--------------------------------------------------------------------------------



 



         
 
  Name:    
 
       
 
       
 
  Title:    
 
       
 
       
EMPLOYEE
                  Kevin R. Johnson

-10-



--------------------------------------------------------------------------------



 



Exhibit A

GENERAL RELEASE
     This GENERAL RELEASE of claims (“Agreement”) is entered into by and between
Juniper Networks, Inc. (the “Company” or “Juniper”) and Kevin R. Johnson
(“Johnson”). In consideration of the mutual promises contained herein, and for
other good and sufficient consideration, receipt of which is hereby
acknowledged, the parties agree as follows:
          The Company and Johnson have entered into certain severance agreements
and change of control agreements, pursuant to which Johnson will receive certain
severance benefits provided Johnson has executed a release of claims.
          Johnson for Johnson, and for Johnson’s heirs, executors,
administrators, assigns, and successors, agrees as follows:
               To forever fully release, remise, acquit and discharge the
Company, its predecessors and successors, and its subsidiaries, officers,
directors, agents, attorneys, employees and assigns (hereafter collectively
referred to as “Releasees”), and covenant not to sue or otherwise institute or
cause to be instituted or any way participate in (except at the request of the
Company) legal or administrative proceedings against Releasees with respect to
any matter, including, without limitation, any matter arising out of or
connected with Johnson’s employment with the Company or the termination of that
employment, including any and all liabilities, claims, demands, contracts,
debts, obligations and causes of action of every nature, kind and description,
in law, equity, or otherwise, whether or not now known or ascertained, which
exist on or before the date that this Agreement becomes effective under
Section C 10(d). This provision is intended by the parties to be all
encompassing and to act as a full and total release of any claim, except for
those claims that cannot be released by private agreement, whether specifically
enumerated herein or not, that the Johnson might have or has had, that exists or
ever has existed on or to the date of this Agreement.
               That at all times in the future Johnson will remain bound by the
Juniper Employment, Confidential Information, Inventions Assignment and
Arbitration Agreement previously executed by Johnson (or any comparable employee
inventions assignment and confidentiality agreement entered into with Juniper or
any of its subsidiaries or affiliates). Johnson agrees that for a period of
twelve (12) months immediately following the termination of Johnson’s
relationship with Juniper, Johnson shall not either solicit, induce, recruit,
interview, or encourage any of the employees of Juniper or any of its
subsidiaries, affiliates or parents, to leave their employment, or attempt to
solicit, induce, or recruit employees of Juniper or any of its subsidiaries,
affiliates or parents, either for Johnson or for any other person or entity.
               That Johnson is waiving any rights Johnson may have had or now
has to pursue any and all remedies available to Johnson under any
employment-related cause of action against Releasees, including without
limitation, claims of wrongful discharge, retaliation, emotional distress,
defamation, fraud, breach of contract, breach of the covenant of good faith and
fair dealing, violation of the provisions of the California Labor Code, the
Employee Retirement Income Security Act, and any other laws and regulations
relating to employment or termination of employment. Johnson further
acknowledges and expressly agrees that Johnson is waiving any and all rights
Johnson may have had or now has to pursue any claim of

-11-



--------------------------------------------------------------------------------



 



discrimination, including but not limited to, any claim of discrimination or
harassment based on sex, age, race, national origin, disability, or on any other
basis, under Title VII of the Civil Rights Act of 1964, as amended, the
California Fair Employment and Housing Act, the California Constitution, the
Equal Pay Act of 1963, the Age Discrimination in Employment Act of 1967, as
amended, and all other laws and regulations relating to employment.
               That Johnson will not, except as may be mandated by statutory or
regulatory requirements or as may be required by legal process, disclose to
others the fact or terms of this settlement, the amounts referred to in this
Agreement, or the fact of the payment of said amounts, except that Johnson may
disclose that information to Johnson’s attorneys, accountants or other
professional advisors to whom the disclosure is necessary to effectuate the
purposes for which Johnson has consulted with such professional advisors.
Johnson understands that this covenant of non-disclosure is a material
inducement to the Company for the making of this settlement and that, for the
breach thereof the Company will be entitled to pursue its legal and equitable
remedies, including, without limitation, the right to seek injunctive relief.
          The Company and Johnson, for himself and Johnson’s heirs, executors,
administrators, assigns, and successors, jointly agree as follows:
               That nothing contained in this Agreement shall constitute or be
treated as an admission by Releasees or Johnson of liability, of any wrongdoing,
or of any violation of law.
               That if any provision of this Agreement is found to be
unenforceable, it shall not affect the enforceability of the remaining
provisions and the court shall enforce all remaining provisions to the extent
permitted by law.
               The parties agree that this Agreement constitutes the entire
agreement between the parties regarding the subject matter of this Agreement,
and that this Agreement may be modified only in a written document executed by
Johnson and a duly authorized officer of the Company.
               That this Agreement extends to all claims of every nature and
kind, known or unknown, suspected or unsuspected, past or present, arising from
or attributable to Johnson’s employment with the Company or the termination of
that employment, and that the Company and Johnson hereby expressly waive any and
all rights granted to them under Section 1542 of the California Civil Code (or
any analogous state law or federal law or regulation), which reads as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release,
which, if known by him or her, must have materially affected his or her
settlement with the debtor.
               That this Agreement shall bind and benefit Johnson’s heirs,
executors, administrators, successors, assigns, and each of them; it shall also
bind and benefit the Company and its successors and assigns.
               That this Agreement shall be deemed to have been entered into in
the State of California and shall be construed and interpreted in accordance
with the laws of that state.
               That should there hereafter be any litigation between or among
any of the parties to this Agreement alleging a breach of this Agreement or
seeking enforcement of this Agreement, the prevailing

-12-



--------------------------------------------------------------------------------



 



party in such litigation shall be entitled to recover its or its reasonable
attorneys’ fees and costs of such litigation from the other party.
          That each party hereby agrees to accept and assume the risk that any
fact with respect to any matter covered by this Agreement may hereafter be found
to be other than or different from the facts it believes at the time of this
Agreement to be true, and agrees that this Agreement shall be and will remain
effective notwithstanding any such difference in fact.
          That this Agreement may be executed in counterparts, each of which
shall be an original, but all of which together shall constitute one agreement.
Execution of a facsimile copy shall have the same force and effect as execution
of an original, and a facsimile signature shall be deemed an original and valid
signature.
          Johnson hereby acknowledges and understands and Johnson agrees that:
               Johnson may have at least twenty-one (21) days after receipt of
this Agreement within which Johnson may review and consider it, discuss it with
an attorney of Johnson’s own choosing, and decide to execute or not execute this
Agreement;
               Johnson has seven (7) days after the execution of this Agreement
within which Johnson may revoke this Agreement;
               In order to revoke this Agreement, Johnson must deliver to the
Company’s General Counsel, Mitch Gaynor, on or before seven (7) days after the
execution of this Agreement, a letter stating that Johnson is revoking this
Agreement; and
               This Agreement shall not become effective or enforceable until
after the expiration of seven (7) days following the date Johnson executes this
Agreement.
          That they have read and understand this Agreement, and that they affix
their signatures hereto voluntarily and without coercion. Johnson further
acknowledges that Johnson has at least twenty-one (21) days within which to
consider this Agreement, that Johnson was advised by the Company to consult with
an attorney of Johnson’s own choosing concerning the waivers contained in and
the terms of this Agreement, and that the waivers Johnson has made and the terms
Johnson has agreed to herein are knowing, conscious and with full appreciation
that Johnson is forever foreclosed from pursuing any of the rights so waived.

             
Dated:
                     
 
                    Kevin R. Johnson
 
                    Juniper Networks, Inc.
 
           
Dated:
           
 
           
 
      By:    
 
           
 
                    Title: Sr. Vice President and General Counsel

-13-



--------------------------------------------------------------------------------



 



Exhibit D
JUNIPER NETWORKS, INC.
CONFIDENTIAL INFORMATION,
INVENTION ASSIGNMENT, AND ARBITRATION AGREEMENT
     As a condition of my employment with Juniper Networks, Inc., its
subsidiaries, affiliates, successors or assigns (together the “Company”), and in
consideration of my employment with the Company and my receipt of the
compensation now and hereafter paid to me by Company, I agree with the Company
to the following:
     I . At-Will Employment. I UNDERSTAND AND ACKNOWLEDGE THAT MY EMPLOYMENT
WITH THE COMPANY IS FOR AN UNSPECIFIED DURATION AND CONSTITUTES “AT-WILL”
EMPLOYMENT. I ALSO UNDERSTAND THAT ANY REPRESENTATION TO THE CONTRARY IS
UNAUTHORIZED AND NOT VALID UNLESS OBTAINED IN WRITING AND SIGNED BY AN OFFICER
OF THE COMPANY. I ACKNOWLEDGE THAT THIS EMPLOYMENT RELATIONSHIP MAY BE
TERMINATED AT ANY TIME, WITH OR WITHOUT GOOD CAUSE OR FOR ANY OR NO CAUSE, AT
THE OPTION EITHER OF THE COMPANY OR MYSELF, WITH OR WITHOUT NOTICE.
     2. Confidential Information.
          (a) Company Information. I agree at all times during the term of my
employment and thereafter, to hold in strictest confidence, and not to use,
except for the benefit of the Company, or to disclose to any person, firm or
corporation without written authorization of the Board of Directors of the
Company, any Confidential Information of the Company. I understand that
“Confidential Information” means any Company proprietary information, technical
data, trade secrets or know-how, including, but not limited to, research,
product plans, products, services, customer lists and customers (including, but
not limited to, customers of the Company on whom I called during the term of my
employment), markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing or finances disclosed to me by the Company either directly or
indirectly in writing, orally or by drawings or observation of parts or
equipment. I further understand that Confidential Information does not include
any of the foregoing items which has become publicly known and made generally
available through no wrongful act of mine or of others who were under
confidentiality obligations as to the item or items involved or such items that
are known previous to my employment and are set forth in Exhibit A.
          (b) Former Employer Information. I agree that I will not, during my
employment with the Company, improperly use or disclose any proprietary
information or

 



--------------------------------------------------------------------------------



 



trade secrets of any former or concurrent employer or other person or entity and
that I will not bring onto the premises of the Company any unpublished document
or proprietary information belonging to any such employer, person or entity
unless consented to in writing by such employer, person or entity.
          Third Party Information. I recognize that the Company has received and
in the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.
     3. Inventions.
          (a) Inventions Retained and Licensed. I have attached hereto, as
Exhibit A, a list describing all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to my
employment with the Company (collectively referred to as “Prior Inventions”),
which belong to me, which relate to the Company’s proposed business, products or
research and development, and which are not assigned to the Company hereunder,
or, if no such list is attached, I represent that there are no such Prior
Inventions. If in the course of any employment with the Company, I incorporate
into a Company product, process or machine a Prior Invention owned by me or in
which I have, an ownership interest, the Company is hereby granted and shall
have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to
make, have made, modify, use and sell such Prior Invention as part of or in
connection with such product, process or machine, which shall be in written form
and agreed to by both parties.
          (b) Assignment of Inventions. I agree that I will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
my right, title, and interest in and to any and all inventions, original works
of authorship, developments, concepts, improvements, designs, discoveries,
ideas, trademarks or trade secrets, whether or not patentable or registrable
under copyright or similar laws, which I may solely or jointly conceive or
develop or reduce to practice, or cause to be conceived or developed or reduced
to practice, during the period of time I am in the employ of the Company
(collectively referred to as “Inventions”), except as provided in Section 3(f)
below. I further acknowledge that all original works of authorship which are
made by me (solely or jointly with others) within the scope of and during the
period of my employment with the Company and which are protectable by copyright
are “works made for hire,” as that term is defined in the United States
Copyright Act. I understand and agree that the decision whether or not to
commercialize or market any invention developed by me solely or jointly with
others is within the Company’s sole discretion and for the Company’s sole
benefit and that no royalty will be due to me as a result of the Company’s
efforts to commercialize or market any such invention.

 



--------------------------------------------------------------------------------



 



          (c) Inventions Assigned to the United States. I agree to assign to the
United States Government all my right, title, and interest in and to any and all
Inventions whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.
          (d) Maintenance of Records. I agree to keep and maintain adequate and
current written records of all Inventions made by me (solely or jointly with
others) during the term of my employment with the Company. The records will be
in the form of notes, sketches, drawings, and any other format that may be
specified by the Company. The records will be available to and remain the sole
property of the Company at all times.
          (e) Patent and Copyright Registrations. I agree to assist the Company,
or its designee, at the Company’s expense, in every proper way to secure the
Company’s rights in the Inventions and any copyrights, patents, mask work rights
or other intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto. I further agree that my obligation to execute or cause to be executed,
when it is in my power to do so, any such instrument or papers shall continue
after the termination of this Agreement. If the Company is unable because of my
mental or physical incapacity or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign patents
or copyright registrations covering Inventions or original works of authorship
assigned to the Company as above, then I hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as my agent and
attorney in fact, to act for and in my behalf and stead to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by me.
          (f) Exception to Assignments. I understand that the provisions of this
Agreement requiring assignment of Inventions to the Company do not apply to any
invention which qualifies fully under the provisions of California Labor Code
Section 2870 (attached hereto as Exhibit B). I will advise the Company promptly
in writing of any inventions that I believe meet the criteria in California
Labor Code Section 2870 and not otherwise disclosed on Exhibit A.
     4. Conflicting Employment. I agree that, during the term of my employment
with the Company, I will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of my
employment, nor will I engage in any other activities that conflict with my
obligations to the Company. Any non-conflicting activities are to be approved in
writing by the Company, such approval not to be unreasonably withheld.

 



--------------------------------------------------------------------------------



 



5. Returning Company Documents. I agree that, at the time of leaving the employ
of the Company, I will deliver to the Company (and will not keep in my
possession, recreate or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications, drawings
blueprints, sketches, materials, equipment, other documents or property, or
reproductions of any aforementioned items developed by me pursuant to my
employment with the Company or otherwise belonging to the Company, its
successors or assigns. In the event of the termination of my employment, I agree
to sign and deliver the “Termination Certification” attached hereto as
Exhibit C.
     6. Notification of New Employer. In the event that I leave the employ of
the Company, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this Agreement.
     7. Solicitation of Employees. I agree that for a period of twelve
(12) months immediately following the termination of my relationship with the
Company for any reason, whether with or without cause, I shall not either
solicit, induce, recruit (including, but not limited to, participating in
interviews) or encourage any of the Company’s employees to leave their
employment, or attempt to solicit, induce, or recruit employees of the Company,
either for myself or for any other person or entity.
     8. Conflict of Interest Guidelines. I agree to diligently adhere to the
Conflict of Interest Guidelines attached as Exhibit D hereto.
     9. Representations. I agree to verify any proper document required to carry
out the terms of this Agreement. I represent that my performance of all the
terms of this Agreement will not breach any agreement to keep in confidence
proprietary information acquired by me in confidence or in trust prior to my
employment by the Company. I have not entered into, and I agree I will not enter
into, any oral or written agreement in conflict herewith.
     10. Arbitration and Equitable Relief.
(a) Arbitration. Any claim, dispute or controversy arising out of this
Agreement, or its interpretation, validity or enforcement, or any other claim
arising from my employment relationship with the Company, shall be submitted by
the parties to final, binding and confidential arbitration by the American
Arbitration Association (“AAA”), in San Francisco, California, conducted before
a single arbitrator under the then-applicable AAA rules.  By agreeing to this
arbitration procedure, I and the Company waive the right to resolve any such
dispute, claim or demand through a trial by jury or judge or by administrative
proceeding.  I will have the right to be represented by legal counsel at any
arbitration proceeding.  The arbitrator shall:  (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be available under applicable law in a court proceeding; and
(b) issue a written statement signed by the arbitrator regarding the disposition
of each claim and the relief, if any, awarded as to each claim, the reasons for
the award, and the arbitrator’s essential findings and conclusions on which the
award is based.  The Company shall pay all AAA arbitration fees, except the
amount of such

 



--------------------------------------------------------------------------------



 



fees equivalent to the filing fee I would have paid if the claim had been
litigated in court.  Nothing in this offer letter is intended to prevent either
me or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any arbitration, including but not
limited to any disputes or claims relating to or arising out of the misuse or
appropriation of the Company’s trade secrets or confidential and proprietary
information.  Judgment may be entered on the award of the arbitration in any
court having jurisdiction.
          (b) Equitable Remedies. I AGREE THAT IT WOULD BE IMPOSS1BLE OR
INADEQUATE TO MEASURE AND CALCULATE THE COMPANYS DAMAGES FROM ANY BREACH OF THE
COVENANTS SET FORTH IN SECTIONS 2,3, AND 5 HEREIN. ACCORDINGLY, I AGREE THAT IF
I BREACH ANY OF SUCH SECTIONS, BOTH PARTIES WILL HAVE AVAILABLE, IN ADDITION TO
ANY OTHER RIGHT OR REMEDY AVAILABLE, THE RIGHT TO OBTAIN AN INJUNCTION FROM A
COURT OF COMPETENT JURISDICTION RESTRAINING SUCH BREACH OR THREATENED BREACH AND
TO SPECIFIC PERFORMANCE OF ANY SUCH PROVISION OF TIES AGREEMENT. BOTH PARTIES
FURTHER AGREE THAT NO BOND OR OTHER SECURITY SHALL BE REQUIRED IN OBTAINING SUCH
EQUITABLE RELIEF.
          (c) Consideration. I UNDERSTAND THAT EACH PARTY’S PROMISE TO RESOLVE
CLAIMS BY ARBITRATION IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT,
RATHER THAN THROUGH THE COURTS, IS CONSIDERATION FOR OTHER PARTY’S LIKE PROMISE.
I FURTHER UNDERSTAND THAT I AM OFFERED EMPLOYMENT IN CONSIDERATION OF MY PROMISE
TO ARBITRATE CLAIMS.
     11. General Provisions.
          (a) Governing Law, Consent to Personal Jurisdiction. This Agreement
will be governed by the laws of the State of California. I hereby expressly
consent to the personal jurisdiction of the state and federal courts located in
California for any lawsuit filed there against me by the Company arising from or
relating to this Agreement, subject to the foregoing arbitration provision.
          (b) Entire Agreement. This Agreement sets forth the entire agreement
and understanding between the Company and me relating to the subject matter
herein and merges all prior discussions between us. No modification of or
amendment to this Agreement, nor any waiver of any rights under this agreement,
will be effective unless in writing signed by the party to be charged. Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.

 



--------------------------------------------------------------------------------



 



          (c) Severability. If one or more of the provisions in this Agreement
are deemed void by law, then the remaining provisions will continue in full
force and effect.
          (d) Successors and Assigns. This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors, and its assigns.

             
Date:
      Signature    
 
           
 
           
 
      Name of Employee    
 
           
 
           
 
          (typed or printed)
 
            Juniper Networks, Inc.        
 
           
By:
           
 
 
 
       

 



--------------------------------------------------------------------------------



 



Exhibit A
LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP

         
Title
Date     Identifying Number or Brief Description  

 



--------------------------------------------------------------------------------



 



Exhibit B
CALIFORNIA LABOR CODE SECTION 2870
INVENTION ON OWN TIME — EXEMPTION FROM AGREEMENT
     “(a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
          (1) Relate at the time of conception or reduction to practice of the
invention to the employees business, or actual or demonstrably anticipated
research or development of the employer; or
          (2) Result from any work performed by the employee for the employer.
     (b) To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.”

 



--------------------------------------------------------------------------------



 



Exhibit C
JUNIPER NETWORKS, INC.
TERMINATION CERTIFICATION
     This is to certify that I do not have in my possession, nor have I failed
to return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to Juniper Networks, Inc., its subsidiaries, affiliates,
successors or assigns (together, the “Company”).
     I further certify that I have complied with all the terms of the Company’s
Employment, Confidential Information, Invention Assignment and Arbitration
Agreement signed by me, including the reporting of any inventions and original
works of authorship (as defined therein), conceived or made by me (solely or
jointly with others)’Covered by that agreement.
     I further agree that, in compliance with the Employment, Confidential
Information, Invention Assignment, and Arbitration Agreement, I will preserve as
confidential all trade secrets, confidential knowledge, data or other
proprietary information relating to products, processes, know-how, designs,
formulas, developmental or experimental work, computer programs, data bases,
other original works of authorship, customer lists, business plans, financial
information or other subject matter pertaining to any business of the Company or
any of its employees, clients, consultants or licensees.
     I further agree that for twelve (12) months from this date, I will not
solicit, induce, recruit or encourage any of the Company’s employees to leave
their employment.
Date:                                                             

         
(Employee’s Signature)
       
 
 
 
   

         
(Type/Print Employee’s Name)
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



Exhibit D
JUNIPER NETWORKS, INC.
CONFLICT OF INTEREST GUIDELINES
     It is the policy of Juniper Networks, Inc. to conduct its affairs in strict
compliance with the letter and spirit of the law and to adhere to the highest
principles of business ethics. Accordingly, all officers, employees and
independent contractors must avoid activities which are in conflict, or give the
appearance of being in conflict, with these principles and with the interests of
the Company. In addition to actions that may be prohibited or require approval
under other Company policies, the following are potentially compromising
situations which must be avoided. Any exceptions must be reported to the General
Counsel and written approval for continuation must be obtained.
     1. Revealing confidential information to outsiders or misusing confidential
information. Unauthorized divulging of information is a violation of this policy
whether or not for personal gain and whether or not harm to the Company is
intended. (The Employment, Confidential Information, Invention Assignment and
Arbitration Agreement elaborates on this principle and is a binding agreement.)
     2. Accepting or offering substantial gifts, excessive entertainment, favors
or payments which may be deemed to constitute undue influence or otherwise be
improper or embarrassing to the Company.
     3. Initiating or approving personnel actions affecting reward or punishment
of employees or applicants where there is a family relationship or is a personal
or social involvement.
     4. Initiating or approving any form of personal or sexual harassment of
employees.
     5. Investing or holding outside directorship in suppliers, customers, or
competing companies, including financial speculations, where such investment or
directorship would influence in any manner a decision or course of action of the
Company. Employee agrees to abstain from any decision or course of action which
would affect any such interest.
     6. Borrowing from or lending to employees, customers or suppliers.
     7. Knowingly acquiring real estate of interest to the Company.

 



--------------------------------------------------------------------------------



 



     8. Improperly using or disclosing to the Company any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity with whom obligations of confidentiality exist.
     9. Unlawfully discussing prices, costs, customers, sales or markets with
competing companies or their employees.
     10. Making any unlawful agreement with distributors with respect to prices.
     11. Improperly using or authorizing the use of any inventions which are the
subject of patent claims of any other person or entity.
     Each officer, employee and independent contractor must take every necessary
action to ensure compliance with these guidelines and to bring problem areas to
the attention of higher management for review. Violations of this conflict of
interest policy may result in discharge without warning.

 